Exhibit 10.39
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement ("Agreement") is made and entered into effective as of
October 19, 2010 by and between VITACOST.COM, INC., a Delaware corporation (the
"Company"), and STEPHEN MARKERT (hereinafter, the "Employee").
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company desires to employ the Employee as
its interim Chief Financial Officer;
 
WHEREAS, the Employee is willing to make his services available to the Company
on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Employee
hereby agree as follows:
 
1.           Definitions.  When used in this Agreement, the following terms
shall have the following meanings:
 
(a)          “Accrued Obligations” means:
 
(i)           all accrued but unpaid Base Salary through the end of the Term of
Employment;
 
(ii)          any unpaid or unreimbursed expenses incurred in accordance with
Company policy, including amounts due under Section 5(a) hereof, to the extent
incurred during the Term of Employment;
 
(iii)         any benefits provided under the Company’s employee benefit plans
upon a termination of employment, in accordance with the terms therein,
including rights to equity in the Company pursuant to any plan or grant; and
 
(iv)         any unpaid Bonus in respect to any completed fiscal year that has
ended on or prior to the end of the Term of Employment.
 
(b)          “Base Salary” means the salary provided for in Section 4(a) hereof
or any increased salary granted to Employee pursuant to Section 4(a) hereof.
 
(c)          “Board” means the Board of Directors of the Company.
 
(d)          “Bonus” means any bonus payable to the Employee pursuant to Section
4(b) hereof.
 
(e)         “Cause” means:
 
(i)           willful misconduct or gross negligence by the Employee resulting,
in either case, in material economic harm to the Company or any of its Related
Entities;

 
 

--------------------------------------------------------------------------------

 
 
(ii)          a willful and continuing failure to perform Employee’s duties and
responsibilities hereunder including, without limitation, a willful and
continuing failure by the Employee to carry out the reasonable and lawful
directions of the Board;
 
(iii)         the Employee’s fraud, embezzlement, misappropriation of funds or
breach of trust in connection with his services hereunder;
 
(iv)         the Employee’s commission, indictment or conviction, or a plea of
nolo contendere, of a felony; or
 
(v)          a willful material breach by the Employee of this Agreement.
 
The Board’s determination of Cause shall be final, binding and conclusive with
respect to all parties.  For purposes of this Section, an act or failure to act
shall not be “willful” if done by the Employee in good faith and the Employee
reasonably believed such action or inaction was in the best interests of the
Company.
 
(f)          “Commencement Date” means October 19, 2010.
 
(g)         “Competitive Activity” means an activity that is in direct
competition with the Company in any of the States within the United States or
its territories or possessions, or countries within the world, in which the
Company or any of its Related Entities conducts business with respect to a
business in which the Company or any of its Related Entities engaged while the
Employee was employed by the Company or any of its Related Entities.
 
(h)         “Confidential Information” means all trade secrets and information
disclosed to the Employee or known by the Employee as a consequence of or
through the unique position of his employment and/or service with the Company or
any Related Entity (including information conceived, originated, discovered or
developed by the Employee and information acquired by the Company or any Related
Entity from others) prior to or after the date hereof, and not generally or
publicly known (other than as a result of unauthorized disclosure by the
Employee), about the Company or any Related Entity or its business. Confidential
Information includes, but is not limited to, inventions, ideas, designs,
computer programs, circuits, schematics, formulas, algorithms, trade secrets,
works of authorship, mask works, developmental or experimental work, processes,
techniques, improvements, methods of manufacturing, know-how, data, financial
information and forecasts, product plans, marketing plans and strategies, price
lists, customer lists and contractual obligations and terms thereof, data,
documentation and other information, in whatever form disclosed, relating to the
Company or any Related Entity, including, but not limited to, financial
statements, financial projections, business plans, listings and contractual
obligations and terms thereof, components of intellectual property, unique
designs, methods of manufacturing or other technology of the Company or any
Related Entity.  Notwithstanding anything to the contrary, “Confidential
Information” shall not include information, including, but not limited, to
general industry knowledge, which is not separable from any Confidential
Information and was known to the Employee prior to his receipt of the same from
the Company.
 
(i)           “Disability” means the Employee’s inability, or failure, to
perform the essential functions of his position, with or without reasonable
accommodation, for any period of ninety (90) days or more in any one hundred and
eighty (180) day period, by reason of any medically determinable physical or
mental impairment.

 
2

--------------------------------------------------------------------------------

 
 
 
(j)           “Expiration Date” means the date on which the Term of Employment,
including any renewals thereof under Section 3(b), shall expire.
 
(k)         “Related Entity” means any subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by Board in which the Company  or a subsidiary holds a substantial ownership
interest, directly or indirectly.
 
(l)           “Restricted Period” shall be the Term of Employment and the one
(1) year period immediately following termination of the Term of Employment.
 
(m)         “Term of Employment” means the period during which the Employee
shall be employed by the Company pursuant to the terms of this Agreement.
 
(n)          “Termination Date” means the date on which the Term of Employment
ends.
 
2.           Employment.
 
(a)          Employment and Term.  The Company hereby agrees to employ the
Employee and the Employee hereby agrees to serve the Company during the Term of
Employment on the terms and conditions set forth herein.
 
(b)          Duties of Employee.  During the Term of Employment under this
Agreement, the Employee shall be employed and shall serve as the interim Chief
Financial Officer (“CFO”) of the Company, and shall have duties typically
associated with such title including, without limitation, supervising the
financial operations of the Company and its Related Entities.  The Employee
shall have such power and authority as shall reasonably be required to enable
him to perform his duties hereunder.  The Employee shall report to the Board and
Chief Executive Officer, and shall perform faithfully, industriously, and to the
best of the Employee’s ability, experience and talents, all of the duties and
responsibilities set forth hereunder to the reasonable satisfaction of the
Board.  The Employee shall devote his full time and attention to the business
and affairs of the Company, render such services to the best of his ability, and
use his reasonable best efforts to promote the interests of the Company.
 
3.           Term.  The Term of Employment under this Agreement, and the
employment of the Employee hereunder, shall commence on the Commencement Date
and shall continue indefinitely until terminated in accordance with Section 6
hereof.
 
4.           Compensation.
 
(a)          Base Salary.  The Employee shall receive a Base Salary at the
annual rate of Two Hundred Thirty Five Thousand Dollars ($235,000) during the
Term of Employment, with such Base Salary payable in installments consistent
with the Company's normal payroll schedule, subject to applicable withholding
and other taxes.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)          Discretionary Bonuses.  During the Term of Employment, the Company,
in its sole and absolute discretion, may pay to the Employee such bonuses, if
any, as the Company may determine.
 
5.           Expense Reimbursement and Other Benefits.
 
(a)          Reimbursement of Business Expenses. During the Term of Employment,
the Company shall reimburse the Employee for all reasonable expenses actually
paid or incurred by the Employee in the course of, pursuant to and in
furtherance of the business of the Company, upon proper submission of supporting
documentation by the Employee and in accordance with such policies and
guidelines as from time to time may be reasonably established by the Company for
its Chief Executive Officer.
 
(b)          Compensation/Benefit Programs.  During the Term of Employment, the
Employee shall be entitled to participate in such life insurance, medical,
dental and 401(k) plans and other benefit programs as may be approved from time
to time by the Company for the benefit of the employees of the Company that the
Company determines to be of similar rank and status to the Employee, subject to
the general eligibility and participation provisions set forth in such plans and
applicable law.
 
(c)          Housing/Car/Travel Allowance.   During the Term of Employment, the
Company shall reimburse the Employee for up to a maximum of Two Thousand Dollars
($2,000) per month for living expenses, it being expressly acknowledged and
agreed that such reimbursements shall only include the following: temporary
housing allowance, rental car cost and round-trip air fare (no more than two
times per month) between his home in Philadelphia, Pennsylvania and the
Company's offices in Florida.   Notwithstanding anything to contrary, any
reimbursements by the Company to the Employee of any eligible expenses under
this Agreement that are not excludable from the Employee’s income for Federal
income tax purposes (the “Taxable Reimbursements”) shall be made by no later
than the last day of the taxable year of the Employee following the year in
which the expense was incurred.  The amount of any Taxable Reimbursements, and
the value of any in-kind benefits to be provided to the Employee, during any
taxable year of the Employee shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
the Employee. The right to Taxable Reimbursement, or in-kind benefits, shall not
be subject to liquidation or exchange for another benefit
 
6.           Termination.
 
(a)          General.         The Term of Employment under this Agreement shall
terminate upon the earliest to occur of the following:
 
(i)           On the date of death of the Employee;
 
(ii)          On the date that the Company gives written notice to the Employee
that the Company is terminating the Term of Employment based on the Company’s
determination that the Employee suffers from a Disability;

 
4

--------------------------------------------------------------------------------

 
 
(iii)          On the date that the Company provides the Employee with written
notice that the Company is terminating the Term of Employment for Cause; and
 
(iv)          On the sixtieth (60th) day after either the Employee or the
Company other than for Cause gives written notice to the other party of his or
its election to terminate the Term of Employment.
 
(b)          Payments on Account of Termination.  In the event that the Term of
Employment is terminated for any of the reasons stated in Section 6(a) hereof,
the Company shall pay to the Employee any unpaid Accrued Obligations through the
effective date of the termination of employment.  The Company shall have no
further liability or obligation hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however, to Section 5(a) hereof).
 
(c)          Cooperation.  Following the Term of Employment, the Employee shall
give his assistance and cooperation willingly, upon reasonable advance notice
with due consideration for his other business or personal commitments, in any
matter relating to his position with the Company, or his expertise or experience
as the Company may reasonably request, including his attendance and truthful
testimony where deemed appropriate by the Company, with respect to any
investigation or the Company’s defense or prosecution of any existing or future
claims or litigations or other proceedings relating to matters in which he was
involved or potentially had knowledge by virtue of his employment with the
Company.  In no event shall his cooperation materially interfere with his
services for a subsequent employer or other similar service recipient.  To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
the Employee for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this Section 6(d) upon his
presentation of documentation for such expenses and (ii) the Employee shall be
reasonably compensated for any continued material services as required under
this Section 6(d).
 
(d)          Return of Company Property.  Following the Termination Date, the
Employee or his personal representative shall return all Company property in his
possession, including but not limited to all computer equipment (hardware and
software), telephones, facsimile machines, palm pilots and other communication
devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Employee may retain a copy the addresses contained in his rolodex, palm
pilot, PDA or similar device) including, without limitation, non-public Company
financial statements, promotional and advertising materials, minute books,
stockholder lists, litigation files, memoranda and other documents, and all
correspondences with Nasdaq, the Securities and Exchange Commission, outside
auditors and counsel, and with all public and governmental authorities, as well
as copies of the same and all documents and materials within Employee’s
possession or control that are extrapolations or based on any such documents and
materials.
 
 
5

--------------------------------------------------------------------------------

 

(e)          Section 409A.  It is the intention of both the Company and the
Employee that the benefits and rights to which the Employee could be entitled
pursuant to this Agreement comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder (“Section
409A”), to the extent that the requirements of Section 409A are applicable
thereto, and the provisions of this Agreement shall be construed in a manner
consistent with that intention.  If the Employee or the Company believes, at any
time, that any such benefit or right that is subject to Section 409A does not so
comply, it shall promptly advise the other and shall negotiate reasonably and in
good faith to amend the terms of such benefits and rights such that they comply
with Section 409A (with the most limited possible economic effect on the
Employee and on the Company).
 
7.           Restrictive Covenants.
 
(a)          Non-competition.  At all times during the Restricted Period, the
Employee shall not, directly or indirectly (whether as a principal, agent,
partner, employee, officer, investor, owner, consultant, board member, security
holder, creditor or otherwise), engage in any Competitive Activity, or have any
direct or indirect interest in any sole proprietorship, corporation, company,
partnership, association, venture or business or any other person or entity that
directly or indirectly (whether as a principal, agent, partner, employee,
officer, investor, owner, consultant, board member, security holder, creditor,
or otherwise) engages in a Competitive Activity; provided that the foregoing
shall not apply to the Employee’s ownership of not more than five percent (5%)
of the outstanding Common Stock or other voting securities of the Company or the
acquisition by the Employee, solely as an investment, of not more than five
percent (5%) of the outstanding securities of any issuer that is registered
under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended,
and that are listed or admitted for trading on any United States national
securities exchange or included for quotation on any United States inter-dealer
quotation system of a registered national securities association, so long as the
Employee does not control, acquire a controlling interest in or become a member
of a group which exercises direct or indirect control of, more than five percent
(5%) of any class of capital stock of such corporation.
 
(b)          Nonsolicitation of Employees and Certain Other Third Parties.  At
all times during the Restricted Period, the Employee shall not, directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity (i) employ or attempt to employ or enter into any
contractual arrangement with any employee, consultant or independent contractor
performing services for the Company, or any Related Entity, unless such
employee, consultant or independent contractor, has not been employed or engaged
by the Company for a period in excess of six (6) months, and/or (ii) call on or
solicit any of the actual or targeted prospective customers or clients of the
Company or any Related Entity on behalf of any person or entity in connection
with any Competitive Activity, nor shall the Employee make known the names and
addresses of such actual or targeted prospective customers or clients, or any
information relating in any manner to the trade or business relationships of the
Company or any Related Entities with such customers or clients, other than in
connection with the performance of the Employee’s duties under this Agreement,
and/or (iii) persuade or encourage or attempt to persuade or encourage any
persons or entities with whom the Company or any Related Entity does business or
has some business relationship to cease doing business or to terminate its
business relationship with the Company or any Related Entity or to engage in any
business competitive with the Company or any Related Entity on its own or with
any competitor of the Company or any Related Entity.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)          Confidential Information.  The Employee shall not at any time
divulge, communicate, use to the detriment of the Company or any Related
Entity or for the benefit of any other person or persons, or misuse in any way,
any Confidential Information.  Any Confidential Information now or hereafter
acquired by the Employee shall be deemed a valuable, special and unique asset of
the Company and its Related Entities that is received by the Employee in
confidence and as a fiduciary, and the Employee shall remain a fiduciary to the
Company and its Related Entities with respect to all such Confidential
Information. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Employee from disclosing Confidential Information to the extent
Employee’s counsel reasonably determines that such disclosure is required by
law; provided that if any person or authority makes a demand on the Employee
purporting to legally compel him to divulge any Confidential Information, the
Employee immediately shall give notice of the demand to the Company so that the
Company may first assess whether to challenge the demand prior to the Employee’s
divulging of such Confidential Information and to enable the Company a
reasonable opportunity to obtain a protective order against disclosure or all or
a portion of the Confidential Information.  Subject to the immediately preceding
sentence, the Employee shall not divulge such Confidential Information until the
Company, in a timely manner, either has concluded not to challenge the demand,
or has exhausted its challenge, including appeals, if any.  Upon request by the
Company, the Employee shall deliver promptly to the Company upon termination of
his services for the Company, or at any time thereafter as the Company may
request, all originals and copies of memoranda, notes, records, reports,
manuals, drawings, designs, computer files in any media and other documents (and
all copies thereof) containing or based upon such Confidential Information.
 
(d)         Ownership of Developments.  All processes, concepts, techniques,
inventions and works of authorship, including new contributions, improvements,
formats, packages, programs, systems, machines, compositions of matter
manufactured, developments, applications and discoveries, and all copyrights,
patents, trade secrets, or other intellectual property rights associated
therewith conceived, invented, made, developed or created by the Employee during
the Term of Employment either during the course of performing work for the
Companies or their clients or which are related in any manner to the business
(commercial or experimental) of the Company or its clients (collectively, the
“Work Product”) shall belong exclusively to the Company and shall, to the extent
possible, be considered a work made by the Employee for hire for the Company
within the meaning of Title 17 of the United States Code.  To the extent the
Work Product may not be considered work made by the Employee for hire for the
Company, the Employee agrees to assign, and automatically assign at the time of
creation of the Work Product, without any requirement of further consideration,
any right, title, or interest the Employee may have in such Work Product.  Upon
the request of the Company, the Employee shall take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment. The Employee
shall further: (i) promptly disclose the Work Product to the Company; (ii)
assign to the Company, without additional compensation, all patent or other
rights to such Work Product for the United States and foreign countries; (iii)
sign all papers necessary to carry out the foregoing; and (iv) give testimony in
support of his inventions, all at the sole cost and expense of the Company.
 
 
7

--------------------------------------------------------------------------------

 

(e)          Books and Records.  All books, records, and accounts relating in
any manner to the customers or clients of the Company, whether prepared by the
Employee or otherwise coming into the Employee's possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of the Employee's employment hereunder or on the
Company's request at any time.
 
(f)           Acknowledgment by Employee. The Employee acknowledges and confirms
that the restrictive covenants contained in this Section 7 (including without
limitation the length of the term of the provisions of this Section 7) are
reasonably necessary to protect the legitimate business interests of the
Company, and are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind. The Employee further acknowledges
and confirms that the compensation payable to the Employee under this Agreement
is in consideration for the duties and obligations of the Employee hereunder,
including the restrictive covenants contained in this Section 7, and that such
compensation is sufficient, fair and reasonable.  The Employee further
acknowledges and confirms that his full, uninhibited and faithful observance of
each of the covenants contained in this Section 7 will not cause him any undue
hardship, financial or otherwise, and that enforcement of each of the covenants
contained herein will not impair his ability to obtain employment commensurate
with his abilities and on terms fully acceptable to him or otherwise to obtain
income required for the comfortable support of him and his family and the
satisfaction of the needs of his creditors.  The Employee acknowledges and
confirms that his special knowledge of the business of the Company is such as
would cause the Company serious injury or loss if he were to use such ability
and knowledge to the benefit of a competitor or were to compete with the Company
in violation of the terms of this Section 7. The Employee further acknowledges
that the restrictions contained in this Section 7 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns.  The Employee expressly agrees that upon any breach or violation of the
provisions of this Section 7, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 7(g) hereof, and (ii) such damages as are provided at law
or in equity. The existence of any claim or cause of action against the Company
or its affiliates, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement of the restrictions contained in
this Section 7.
 
(g)          Reformation by Court.  In the event that a court of competent
jurisdiction shall determine that any provision of this Section 7 is invalid or
more restrictive than permitted under the governing law of such jurisdiction,
then only as to enforcement of this Section 7 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.
 
(h)          Extension of Time.  If the Employee shall be in violation of any
provision of this Section 7, then each time limitation set forth in this Section
7 shall be extended for a period of time equal to the period of time during
which such violation or violations occur.  If the Company seeks injunctive
relief from such violation in any court, then the covenants set forth in this
Section 7 shall be extended for a period of time equal to the pendency of such
proceeding including all appeals by the Employee.
 
 
8

--------------------------------------------------------------------------------

 

(i)           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Employee of any of the covenants contained
in Section 7 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to
ascertain.  As a result, the Employee recognizes and hereby acknowledges that
the Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in Section 7 of this Agreement by the Employee or any of his
affiliates, associates, partners or agents, either directly or indirectly, and
that such right to injunction shall be cumulative and in addition to whatever
other remedies the Company may possess.
 
8.           Representations and Warranties of Employee.  The Employee
represents and warrants to the Company that:
 
(a)          The Employee’s employment will not conflict with or result in his
breach of any agreement to which he is a party or otherwise may be bound;
 
(b)          The Employee has not violated, and in connection with his
employment with the Company will not violate, any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer by
which he is or may be bound; and
 
(c)          In connection with Employee’s employment with the Company, he will
not use any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer; and
 
(d)          The Employee has not (i) been convicted of any felony; or (ii)
committed any criminal act with respect to Employee’s current or any prior
employment.
 
9.           Taxes.  Anything in this Agreement to the contrary notwithstanding,
all payments required to be made by the Company hereunder to the Employee or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.  In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
10.          Assignment.  The Company shall have the right to assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation or other entity with or into which the Company may hereafter
merge or consolidate or to which the Company may transfer all or substantially
all of its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Employee may not assign or transfer this Agreement or any rights or obligations
hereunder.
 
11.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal procedural and substantive laws of
the State of Delaware, without regard to principles of conflict of laws of such
state.
 
 
9

--------------------------------------------------------------------------------

 

12.         Jurisdiction and Venue.  Each of the parties irrevocably and
unconditionally (i) agrees that any suit, action or legal proceeding arising out
of or relating to this Agreement which is expressly permitted by the terms of
this Agreement to be brought in a court of law, shall be brought in the courts
of record of the State of Florida in Palm Beach County or the court of the
United States, Southern District of Florida; (ii) consents to the jurisdiction
of each such court in any such suit, action or proceeding; (iii) waives any
objection which it or he may have to the laying of venue of any such suit,
action or proceeding in any of such courts; and (iv) agrees that service of any
court papers may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in such courts.
 
13.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Employee and the Company (or
any of its affiliates) with respect to such subject matter.  This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Employee.
 
14.         Survival.  The respective rights and obligations of the parties
hereunder shall survive any termination of the Employee’s employment hereunder,
including without limitation, the Company’s obligations under Section 6 and the
Employee’s obligations under Section 7 above, and the expiration of the Term of
Employment, to the extent necessary to the intended preservation of such rights
and obligations.
 
15.         Notices.  All notices under this Agreement shall be in writing and
shall be given by personal delivery, or by registered or certified United States
mail, postage prepaid, return receipt requested, to the address set forth below:
 
If to the Employee:
Stephen Markert
   
If to the Company:
Vitacost.com, Inc.
 
5400 Broken Sound Blvd
 
Suite 500
 
Boca Raton, FL 33487
 
Attn: Chairman of the Board of Directors



or to such other person or persons or to such other address or addresses as the
Employee and the Company or their respective successors or assigns may hereafter
furnish to the other by notice similarly given.  Notices, if personally
delivered, shall be deemed to have been received on the date of delivery, and if
given by registered or certified mail, shall be deemed to have been received on
the fifth business day after mailing.


16.         Benefits; Binding Effect.  This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
17.          Right to Consult with Counsel; No Drafting Party.  The Employee
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Employee agrees that the obligations created
hereby are not unreasonable.  The Employee acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.
 
18.          Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, provisions or provisions, section or sections or article or articles
had not been inserted.  If such invalidity is caused by length of time or size
of area, or both, the otherwise invalid provision will be considered to be
reduced to a period or area which would cure such invalidity.
 
19.          Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
20.          Damages; Attorneys Fees.  Nothing contained herein shall be
construed to prevent the Company or the Employee from seeking and recovering
from the other damages sustained by either or both of them as a result of its or
his breach of any term or provision of this Agreement. In the event that either
party hereto seeks to collect any damages resulting from, or the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys' fees of the other.
 
21.          Waiver of Jury Trial.  The Employee hereby knowingly, voluntarily
and intentionally waives any right that the Employee may have to a trial by jury
in respect of any litigation based hereon, or arising out of, under or in
connection with this Agreement and any agreement, document or instrument
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing statements (whether verbal or written) or actions of any party
hereto.
 
22.          Section Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 

23.          No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.
 
24.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.
 
25.          Indemnification.  Contemporaneously with the execution of this
Agreement, the Company and the Employee shall entered into that certain
Indemnification Agreement, attached hereto as Exhibit A, which provides that the
Company shall indemnify and hold the Employee harmless to the fullest extent
permitted by law (including, without limitation, to the maximum extent permitted
by Section 174 of the Delaware General Corporation Law), and as provided in the
Company’s Certificate of Incorporation and By-Laws currently in effect.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 
COMPANY:
 
VITACOST.COM, INC., a Delaware
corporation
 
By:  /s/ Jeffrey Horowitz
Name: Jeffrey Horowitz
Title: Interim Chief Executive Officer
 
Date: 10/19/2010
 
EMPLOYEE:
 
/s/ Stephen Markert
 
STEPHEN MARKERT
 
Date: 10/19/2010


 
13

--------------------------------------------------------------------------------

 


EXHIBIT A
INDEMNIFICATION AGREEMENT
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into this __
day of ________, 2010, effective as of _______________, 2010 by and among
Vitacost.com, Inc., a Delaware corporation (the “Company”) and STEPHEN MARKERT,
an officer of the Company (the “Indemnitee”).
 
RECITALS
 
WHEREAS, the interpretation of statutes, regulations, Certification of
Incorporation and Bylaws regarding indemnification of directors and officers may
be too uncertain to provide directors and officers with adequate notice of the
legal, financial and other risks to which they may be exposed by virtue of their
service as such; and
 
WHEREAS, damages sought against directors and officers in shareholder or similar
litigation may be substantial, and the costs of defending such actions, and of
judgments in favor of plaintiffs or of settlement therewith, may be prohibitive
for individual directors and officers, without regard to the merits of a
particular action and without regard to the culpability of, or the receipt of
improper personal benefit by, any named director or officer; and
 
WHEREAS, the long period of time which may elapse before final disposition of
such litigation may impose undue hardship and burden on a director or officer or
his estate in maintaining a proper and adequate defense of himself or his estate
against claims for damages; and
 
WHEREAS, the Company is organized under the Delaware General Corporation Law
(the “DGCL”), and the DGCL empowers corporations to indemnify and advance
expenses to a person serving as a director or officer of the corporation and
further provides that the indemnification and advancement of expenses set forth
in the DGCL are not exclusive of any other rights to which a director may be
entitled under a corporation’s charter, bylaws, a resolution of stockholders or
directors, an agreement or otherwise; and
 
WHEREAS, the Company desires to retain the services of highly qualified
individuals, such as Indemnitee, to serve as directors of the Company; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has concluded that
it is reasonable and prudent for the Company to enter into an agreement to
indemnify in a reasonable and adequate manner the Indemnitee and to assume for
itself maximum liability for expenses and damages in connection with claims
lodged against Indemnitee for his decisions and actions as a director and/or
officer of the Company.
 
 
A-1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, the parties agree as follows:
 
DEFINITIONS


For purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
“Board” shall mean the Board of Directors of the Company.
 
“Change in Control” shall mean, and shall be deemed to have occurred if on or
after the date of this Agreement, (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) (such person or entity as is agreed to by a majority of the Pre-Change
in Control Directors) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing more than twenty-five percent (25%) of the voting power represented
by the Company’s then outstanding Voting Securities, (ii) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner”, directly or
indirectly, of securities of the Company entitling such beneficial owner to
elect a majority of the Company’s Board of Directors, (iii) at any time during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors, and any new director whose election to
the Board of Directors or whose nomination for election was approved by
two-thirds (2/3) of the directors who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors, or (iv) the Company is liquidated or dissolved or adopts a plan of
liquidation or dissolution or the stockholders of the Company approve a sale of
all or substantially all of the Company’s assets.
 
 “Corporate Status” shall mean the status of a person who is or was a director
or officer or Founder of the Company, or a member of any committee of the Board,
and the status of a person who, while a director or officer of the Company, is
or was serving at the request of the Company as a director, officer, partner,
trustee, employee, or agent of another foreign or domestic corporation,
partnership, joint venture, trust, other incorporated or unincorporated entity
or enterprise or employee benefit plan.
 
“Disinterested Director” shall mean a director of the Company who neither is nor
was a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.
 
“Expenses” shall mean, without limitation, all reasonable expenses incurred in
connection with any Proceedings, including all attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, investigation fees and expenses,
accounting and witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in a Proceeding.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Good Faith Act or Omission” shall mean an act or omission of the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and other than (i) one that was material to the loss or liability and that was
committed in bad faith or that was the result of active or deliberate
dishonesty; (ii) one from which the Indemnitee actually received an improper
personal benefit in money, property or services; or (iii) in the case of a
criminal Proceeding, one as to which the Indemnitee had cause to believe his
conduct was unlawful.
 
“Liabilities” shall mean all liabilities or obligations of any type whatsoever,
including, without limitation, any claims, damages, judgments, fines, excise
taxes and penalties (including under the Employee Retirement Income Security Act
of 1974, as amended) and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such claims, damages, judgments, fines, penalties or amounts paid in
settlement) incurred, paid or suffered in connection with the investigation,
defense, prosecution, settlement or appeal of any Proceeding or any claim, issue
or matter therein.
 
“Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding whether civil, criminal, administrative or investigative, or any
appeal therefrom.
 
“Voting Securities” shall mean any securities of the Company that are entitled
to vote generally in the election of directors.
 
NOTICE OF PROCEEDINGS AND DEFENSE OF CLAIMS
 
Notice of Proceedings.  The Indemnitee agrees to notify the Company promptly in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder, but the Indemnitee’s failure to so notify the Company shall relieve
the Company from any liability which it may have to the Indemnitee under this
Agreement only to the extent the Company was prejudiced by such failure.
 
 
A-3

--------------------------------------------------------------------------------

 
 
Defense of Claims.  The Company will be entitled to participate, at its own
expense, in any Proceeding of which it has notice.  The Company jointly with any
other indemnifying party similarly notified of any Proceeding will be entitled
to assume the defense of the Indemnitee therein, with counsel reasonably
satisfactory to the Indemnitee, upon delivery of written notice to Indemnitee of
its election to do so; provided, however, that the Company shall not be entitled
to assume the defense of the Indemnitee in any Proceeding if there has been a
Change in Control or if the Indemnitee has reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee with respect to
such Proceeding.  After notice from the Company to the Indemnitee of its
election to assume the defense of the Indemnitee and the retention by the
Company of counsel reasonably satisfactory to Indemnitee, the Company will not
be liable to the Indemnitee under this Agreement for any Expenses incurred
thereafter by the Indemnitee in connection with the defense of any Proceeding,
other than reasonable costs of investigation or as otherwise provided
below.  Notwithstanding the foregoing, the Indemnitee shall have the right to
employ his own counsel in any such Proceeding if (i) the employment of counsel
by the Indemnitee has been authorized by the Company or by a majority of the
Board; (ii) the Indemnitee shall have reasonably concluded that counsel employed
by the Company may not adequately represent the Indemnitee and shall have so
informed the Company; or (iii) the Company shall not in fact have employed
counsel to assume the defense of the Indemnitee in such Proceeding or the
counsel employed by the Company shall not, in fact, have assumed such defense or
such counsel shall not be acting, in connection therewith, with reasonable
diligence; and in each such case the fees and expenses of the Indemnitee’s
counsel shall be an Expense under this Agreement and shall therefore be advanced
by the Company in accordance with this Agreement.  If Indemnitee employs his own
counsel pursuant to the prior sentence, Indemnitee shall use good faith efforts
to utilize the same counsel as other similarly situated officers and directors
of the Company who have similar interests and defenses in a Proceeding unless
the Indemnitee shall have reasonably concluded that counsel employed by other
officers and directors may not adequately represent the Indemnitee.
 
Settlement of Claims.  The Company shall not settle any Proceeding in any manner
which would impose any liability, penalty or limitation on the Indemnitee
without the written consent of the Indemnitee; provided, however, that the
Indemnitee will not unreasonably withhold or delay consent to any proposed
settlement. The Company shall not be liable to indemnify the Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected by the Indemnitee without the Company’s written consent, which consent
shall not be unreasonably withheld or delayed.
 
PERIOD OF LIMITATIONS
 
No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against Indemnitee, Indemnitee’s estate, spouse,
heirs, executors or personal or legal representatives after the expiration of
the later of (a) two years from the date of accrual of such cause of action, and
(b) one year from the date that the Company knew, or could have discovered with
the exercise of reasonable diligence, of the circumstances giving rise to such
cause of action.   Any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.
 
 
A-4

--------------------------------------------------------------------------------

 
 
INDEMNIFICATION
 
General.  In addition to the Company’s specific obligations set forth below, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent required
or permitted by the Company’s Articles of Incorporation or Bylaws and by
applicable law in effect on the date hereof and to such greater extent as
applicable law may hereafter from time to time permit. For all matters for which
the Indemnitee is entitled to indemnification under this Article IV, the
Indemnitee shall be entitled to advancement of Expenses in accordance with
Article V hereof.  The Company’s obligation to indemnify and advance Expenses
pursuant to this Agreement shall apply to all Proceedings, regardless of whether
the underlying events, acts or omissions occurred before or after the date
hereof.
 
Proceeding Other Than a Proceeding by or in the Right of the Company.  If the
Indemnitee was, is, or becomes a party to, or witness or other participant in,
or is threatened to be made a party to, or witness or other participant in, any
Proceeding (other than a Proceeding by or in the right of the Company) by reason
of, or in connection with, his Corporate Status, or by reason of alleged action
or inaction by him in any such capacity, the Company shall, subject to the
limitations set forth in Section 4.6 below, hold harmless and indemnify
Indemnitee against any and all Expenses and Liabilities actually and reasonably
incurred by or for the Indemnitee in connection with the Proceeding unless it is
established pursuant to this Agreement that act(s) or omission(s) of the
Indemnitee giving rise thereto were not Good Faith Act(s) or Omission(s).
 
Proceedings by or in the Right of the Company.  If the Indemnitee was, is or
becomes a party to, or witness or other participant in, or is threatened to be
made a party to, or witness or other participant in, any Proceeding by or in the
right of the Company, by reason of, or in connection with, his Corporate Status,
or by reason of alleged action or inaction by him in such capacity, then the
Company shall, subject to the limitations set forth in Section 4.6 below, hold
harmless and indemnify Indemnitee against any and all Liabilities and Expenses
actually incurred by or for him in connection with the Proceeding, unless it is
established pursuant to this Agreement that the act(s) or omission(s) of the
Indemnitee giving rise to the Proceeding were not Good Faith Act(s) or
Omission(s); except that no indemnification under this Section 4.3 shall be made
in respect of any claim, issue or matter as to which the Indemnitee shall have
been adjudged to be liable to the Company, unless a court of appropriate
jurisdiction (including, but not limited to, the court in which such Proceeding
was brought) shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, regardless of
whether the Indemnitee’s act(s) or omission(s) were found to be a Good Faith
Act(s) or Omission(s), the Indemnitee is fairly and reasonably entitled to
indemnification for such Expenses which such court shall deem proper.
 
Indemnification of a Party Who is Wholly or Partly Successful.  Notwithstanding
any other provision of this Agreement, to the extent that the Indemnitee is, by
reason of the Indemnitee’s Corporate Status, a party to and is successful, on
the merits or otherwise, in any Proceeding, the Indemnitee shall be indemnified
by the Company to the maximum extent permitted by applicable law, against all
Expenses and Liabilities actually incurred by or for him in connection
therewith. If the Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall hold harmless
and indemnify the Indemnitee to the maximum extent permitted by applicable law,
against all Expenses and Liabilities actually and reasonably incurred by or for
him in connection with each successfully resolved claim, issue or matter in such
Proceeding. Resolution of a claim, issue or matter by dismissal, with or without
prejudice, except as provided in Section 4.6 hereof, shall be deemed a
successful result as to such claim, issue or matter, so long as there has been
no finding (either adjudicated or pursuant to Article VI hereof) that the act(s)
or omission(s) of the Indemnitee giving rise thereto were not a Good Faith
Act(s) or Omission(s).
 
 
A-5

--------------------------------------------------------------------------------

 
 
Indemnification for Expenses as Witness.  Notwithstanding any other provision of
this Agreement, to the extent that the Indemnitee, by reason of the Indemnitee’s
Corporate Status, has prepared to serve or has served as a witness in any
Proceeding, or has participated in discovery proceedings or other trial
preparation, the Indemnitee shall be held harmless and indemnified against all
Expenses actually and reasonably incurred by or for him in connection therewith.
 
Specific Limitations on Indemnification.  In addition to the other limitations
set forth in this Article IV, and notwithstanding anything in this Agreement to
the contrary, the Company shall not be obligated under this Agreement to make
any payment to the Indemnitee for indemnification or Expenses with respect to
any Proceeding:
 
To the extent that payment is actually made to the Indemnitee under any
insurance policy or is made on behalf of the Indemnitee by or on behalf of the
Company otherwise than pursuant to this Agreement.
 
To the extent it is determined pursuant to this Agreement that a claim of the
Indemnitee for such indemnification arose from:  (i) a breach by the Indemnitee
of the Indemnitee’s duty of loyalty to the Company or its shareholders; (ii)
acts or omissions of the Indemnitee that are not Good Faith Acts or Omissions or
which are the result of active and deliberate dishonesty; (iii) acts or
omissions of the Indemnitee which the Indemnitee had reasonable cause to believe
were unlawful; or (iv) a transaction in which the Indemnitee or one of his
“affiliates” (as that term is construed under Rule 405 promulgated under the
Securities Act of 1933, as amended) actually received an improper personal
benefit in money, property or service.
 
If there has been no Change in Control, for Liabilities in connection with
Proceedings settled by the Indemnitee without the consent of the Company which
consent, however, shall not be unreasonably withheld.
 
If the Proceeding was initiated by Indemnitee (other than Proceedings initiated
by Indemnitee in defense and Proceedings to enforce Indemnitee’s rights under
this Agreement or the Company’s Articles of Incorporation or Bylaws as
contemplated by Section 6.7).
 
 
A-6

--------------------------------------------------------------------------------

 


ADVANCEMENT OF EXPENSES
 
The Company shall advance to the Indemnitee all Expenses which are incurred by
or for Indemnitee in connection with any Proceeding (whether or not Indemnitee
is a party in such Proceeding) for which the Indemnitee is entitled to
indemnification pursuant to Article IV hereof, in advance of the final
disposition of such Proceeding, provided that (i) the Indemnitee provides the
Company with written affirmation of his good faith belief that he has met the
standard of conduct necessary for indemnification by the Company pursuant to
Article IV hereof, and (ii) the Indemnitee provides the Company with a written
agreement (the “Undertaking”) to repay the amount paid or reimbursed by the
Company, together with the applicable legal rate of interest thereon (computed
at the Company’s cost of borrowing funds over the period of advance from the
Company’s principal lender from time to time), if it is ultimately determined
that the Indemnitee is not entitled to be indemnified by the Company for such
amount. The Company shall advance such expenses within twenty (20) days after
the receipt by the Company of the Undertaking. The Indemnitee hereby agrees to
repay any Expenses advanced hereunder if it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified against such Expenses. Any
advances and the undertaking to repay pursuant to this Article V shall be
unsecured.
 
PROCEDURE FOR PAYMENT OF LIABILITIES;
DETERMINATION OF RIGHT TO INDEMNIFICATION
 
Procedure for Payment.  To obtain indemnification for Liabilities under this
Agreement, the Indemnitee shall submit to the Company a written request for
payment, including with such request such documentation as is reasonably
available to the Indemnitee and reasonably necessary to determine whether, and
to what extent, the Indemnitee is entitled to indemnification and payment
hereunder.  The Secretary of the Company, or such other person as shall be
designated by the Board of Directors, promptly upon receipt of a request for
indemnification shall advise the Board of Directors, in writing, of such
request. Any indemnification payment due hereunder shall be paid by the Company
within twenty (20) days of Indemnitee submitting such a request for payment,
unless in such twenty (20) day period the Company notifies the Indemnitee that
the Board of Directors has determined that Indemnitee is not entitled to
indemnification under this Agreement, in which case such indemnification payment
shall be paid by the Company no later than ten (10) days following any
subsequent determination, pursuant to this Article VI that such indemnification
payment is proper hereunder.
 
No Determination Necessary when the Indemnitee was Successful.  To the extent
the Indemnitee has been successful, on the merits or otherwise, in defense of
any Proceeding referred to in Sections 4.2 or 4.3 above or in the defense of any
claim, issue or matter described therein, the Company shall indemnify the
Indemnitee against Liabilities and Expenses actually and reasonably incurred by
or for him in connection with the investigation, defense or appeal of such
Proceeding.
 
Determination of Good Faith Act or Omission.  In the event that Section 6.2 is
inapplicable, the Company also shall hold harmless and indemnify the Indemnitee
unless the Company shall prove by clear and convincing evidence to a quorum of
the Board consisting of Disinterested Directors that the act(s) or omission(s)
of the Indemnitee giving rise to the Proceeding were not Good Faith Act(s) or
Omission(s).  In such a circumstance, the Indemnitee shall then have the right
to appeal the decision of the Board to a panel of arbitrators as provided in
Section 6.4.
 
 
A-7

--------------------------------------------------------------------------------

 
 
Right to Appeal.  The Indemnitee shall be entitled to appeal the Company’s
decision under Section 6.3 that the Indemnitee is not entitled to
indemnification before a panel of three arbitrators one of whom is selected by
the Company, another of whom is selected by the Indemnitee and the last of whom
is selected jointly by the first two arbitrators so selected.  As soon as
practicable, and in no event later than thirty (30) days after written notice of
the Indemnitee’s decision to appeal pursuant to this Section 6.4, the Company
shall, at its own expense, submit to the arbitration panel in such manner as the
Indemnitee or the Indemnitee’s counsel may reasonably request, its claim that
the Indemnitee is not entitled to indemnification, and the Company shall act in
the utmost good faith to assure the Indemnitee a complete opportunity to defend
against such claim.  The fees and expenses of the arbitration panel contemplated
hereunder shall be paid by the Company.  If the Company shall fail to submit the
matter to the arbitration panel within thirty (30) days after the Indemnitee’s
written notice or if the arbitration panel shall have failed to make the
requested determination within thirty (30) days after the matter has been
submitted to it by the Company, the requisite determination that the Indemnitee
has the right to indemnification shall be deemed to have been made.
 
Right to Judicial Review of Arbitration Panel Decision.  Notwithstanding a
determination by an arbitration panel listed in Section 6.4 above that the
Indemnitee is not entitled to indemnification with respect to a specific
Proceeding, the Indemnitee shall have the right to apply to the court in which
that Proceeding is or was pending, or to a court  in the State of Delaware, for
the purpose of enforcing the Indemnitee’s right to indemnification pursuant to
this Agreement.  Such enforcement action shall consider the Indemnitee’s
entitlement to indemnification on the record presented to the arbitration panel,
but the Indemnitee shall not be prejudiced by reason of a prior determination
that the Indemnitee is not entitled to indemnification.  The Company shall be
precluded from asserting that the procedures and presumptions of this Agreement
are not valid, binding and enforceable.  The Company further agrees to stipulate
in any such judicial proceeding that the Company is bound by all the provisions
of this Agreement and is precluded from making any assertion to the contrary.
 
Right to Seek Judicial Determination.  Notwithstanding any other provision of
this Agreement to the contrary, at any time after sixty (60) days after a
request for indemnification has been made to the Company (or upon earlier
receipt of written notice that a request for indemnification has been rejected)
and within one (1) year after the making of such indemnification request, the
Indemnitee may petition the court in which that Proceeding is or was pending or
a court in the State of Delaware, to determine whether the Indemnitee is
entitled to indemnification hereunder, and such court thereupon shall have the
exclusive authority to make such determination, unless and until such court
dismisses or otherwise terminates the Indemnitee’s action without having made
such determination.  The court, as petitioned, shall make an independent
determination of whether the Indemnitee is entitled to indemnification
hereunder, without regard to any prior determination in any other forum as
provided hereby.
 
 
A-8

--------------------------------------------------------------------------------

 
 
Expenses under this Agreement.  Notwithstanding any other provision in this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all Expenses incurred by the Indemnitee in connection with any hearing or
proceeding under this Article VI involving the Indemnitee if the Indemnitee is
successful in such claim and against all Expenses incurred by the Indemnitee in
connection with any other action between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement, if it is determined that the Indemnitee was entitled to
indemnification in whole or in part thereunder.
 
PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS
 
Burden of Proof.  In making a determination with respect to entitlement to
indemnification hereunder, the person, persons, entity or entities making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
that presumption.
 
Effect of Other Proceedings.  The termination of any Proceeding or of any claim,
issue or matter therein, by judgment, order or settlement shall not create a
presumption that the act(s) or omission(s) giving rise to the Proceeding were
not Good Faith Act(s) or Omission(s).  The termination of any Proceeding by
conviction shall create a rebuttable presumption that the act(s) or omission(s)
of the Indemnitee giving rise to the Proceeding were not Good Faith Act(s) or
Omission(s).
 
Reliance as Safe Harbor.  For purposes of any determination of whether any act
or omission of the Indemnitee was a Good Faith Act or Omission, each act of the
Indemnitee shall be deemed to be a Good Faith Act or Omission if the
Indemnitee’s action is based on the records or books of accounts of the Company,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Company in the course of their duties, or on the advice of
legal counsel for the Company or on information or records given or reports made
to the Company by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Company.  The provisions of
this Section 7.3 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement or under applicable
law.
 
Actions of Others.  The knowledge and/or actions, or failure to act, of any
other director, officer, Founder, agent or employee of the Company shall not be
imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.
 
INSURANCE


The Company shall maintain officers’ and directors’ or similar liability
insurance, reasonable and consistent with industry standards for companies of
the Company’s size and type, to protect itself and any director or officer of
the Company against any expense, liability or loss, and such insurance shall
cover the Indemnitee to at least the same degree as each other director and/or
officer of the Company.  The Company shall give prompt notice to the insurer or
insurers providing such officers’ and directors’ or similar liability insurance
of the commencement of a potentially covered proceeding in accordance with the
provisions set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay on behalf
of Indemnitee all amounts payable as a result of such proceeding in accordance
with the terms of such policies.
 
 
A-9

--------------------------------------------------------------------------------

 


MISCELLANEOUS
 
Non-Exclusivity.  The rights of the Indemnitee hereunder shall be in addition to
any other rights to which the Indemnitee may at any time be entitled under any
provision of law or the Articles of Incorporation or the Bylaws of the Company,
as the same may be in effect from time to time, or any agreement, a vote of
shareholders of the Company or a resolution of directors of the Company or
otherwise, and to the extent that during the term of this Agreement the rights
of the then-existing directors and officers of the Company are more favorable to
such directors or officers than the rights currently provided to the Indemnitee
under this Agreement, the Indemnitee shall be entitled to the full benefits of
such more favorable rights.  No amendment, alteration, rescission or replacement
of this Agreement or any provision hereof which would in any way limit the
benefits and protections afforded to an Indemnitee hereby shall be effective as
to such Indemnitee with respect to any action or inaction by such Indemnitee in
the Indemnitee’s Corporate Status prior to such amendment, alteration,
rescission or replacement.
 
Subrogation.  In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
 
Notices. All notices, requests, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given (i) if delivered by
hand, by courier or by telegram and receipted for by the party to whom said
notice or other communication shall have been directed at the time indicated on
such receipt; (ii) if by facsimile at the time shown on the confirmation of such
facsimile transmission; or (iii) if by U.S. certified or registered mail, with
postage prepaid, on the third business day after the date on which it is so
mailed:
 
 
A-10

--------------------------------------------------------------------------------

 
 
If to the Indemnitee:
As shown with the Indemnitee’s signature below.
   
If to the Company, to:
Vitacost.com, Inc.
5400 Broken Sound Blvd
#500
Boca Raton, FL 33487
Attention:        Chief Financial Officer



or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
 
Consent to Jurisdiction.  The Company and the Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
 
Governing Law.  The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Delaware, without application of the conflict of laws principles thereof.
 
Binding Effect.  Except as otherwise provided in this Agreement, this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.  The Company shall require any successor
or assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of its respective assets or business, by
written agreement in form and substance reasonably satisfactory to the
Indemnitee, to assume and agree to be bound by and to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform absent such succession or assignment.  This Agreement shall continue in
effect regardless of whether Indemnitee continues to serve as an executive
officer, director, employee, agent or other representative of the
Company.  Notwithstanding anything to the contrary contained herein, this
Agreement may be terminated or amended by the Company with the written consent
of not less than seventy-five percent (75%) of the Pre-Change in Control
Directors.
 
Waiver.  No termination, cancellation, modification, amendment, deletion,
addition or other change in this Agreement, or any provision hereof, or waiver
of any right or remedy herein, shall be effective for any purpose unless
specifically set forth in a writing signed by the party or parties to be bound
thereby.  The waiver of any right or remedy with respect to any occurrence on
one occasion shall not be deemed a waiver of such right or remedy with respect
to such occurrence on any other occasion.
 
Entire Agreement.  This Agreement, constitutes the entire agreement and
understanding among the parties hereto in reference to the subject matter
hereof; provided, however, that the parties acknowledge and agree that the
Articles of Incorporation of the Company contain provisions on the subject
matter hereof and that this Agreement is not intended to, and does not, limit
the rights or obligations of the parties hereto pursuant to such Articles of
Incorporation.
 
 
A-11

--------------------------------------------------------------------------------

 
 
Titles.  The titles to the articles and sections of this Agreement are inserted
for convenience of reference only and should not be deemed a part hereof or
affect the construction or interpretation of any provisions hereof.
 
Severability.  Every provision of this Agreement is severable.  In the event
that the invalidity or any term or provision (including any provision within a
single section, paragraph or section) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, the remaining terms
and provisions shall remain enforceable to the fullest extent permitted by
law.  Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or otherwise enforceable) shall be construed so
as to give effect to the intent manifested by the provision held invalid,
illegal or unenforceable.
 
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together constitute one
agreement binding on all the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
COMPANY:
 
INDEMNITEE:
     
Vitacost.com, Inc., a Delaware corporation
         
By:
     
Its:
   
STEPHEN MARKERT
         
Address:
         


 
A-12

--------------------------------------------------------------------------------

 